DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 56-69 and 76-80 are pending in the instant application; claims 64-69 withdrawn as being directed to a non-elected invention are now rejoined; claims 56 and 63 are amended; claims 77-80 are newly presented; claims 56-69 and 76-80 are the subject of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2020 was filed after the mailing date of the application on May 1, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Examination Considerations
Applicant's Amendments filed March 10, 2021 have been received and entered into the present application. Claims 56-69 and 76-80 are pending and are herein examined on the merits.


Claim Rejections - 35 USC § 101 – Withdrawn
Claims 56-59 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn.

Applicant has amended claim thus obviating the rejection. Subsequent to amendment the rejection is withdrawn. 

Claim Rejections - 35 USC § 102 - Withdrawn
Claims 56-63 and 76 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larisch et al. (US 2005/0227302 A1) is withdrawn.

Applicant has amended claims, changing the scope to no longer include ARTS peptide, thus obviating the rejection. Subsequent to amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 112 – New Grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-63 and 76-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 60-63, the phrase, “…for inducing or promoting at least one of…apicobasal polarization and initiation of lumen formation…” renders the claims indefinite. These claims depend on independent claim 56 which requires a method for inducing differentiation and/or apoptosis where the dependent claims require a method for different outcomes (apicobasal polarization and lumen formation). The dependent claims have the same active step as the independent claim but require outcomes that are different or not limiting the outcomes of the independent claim, thus one cannot determine the metes and bounds of the claims. Claims 76-78 have the same issue for the claims of which they depend. They have the same active step as the independent claim but require different outcomes such as treating proliferative disorders. The dependent claims must limit the scope of the independent claims.

Regarding claims 63 and 77, the phrase, “…by administering to said subject…” renders the claim indefinite. The independent claim requires the active step of contacting with the cell, where the dependent claim now requires additionally administering to said subject. One cannot determine whether this is the same 

Claim 79 recites the limitation "…tissue comprising said premalignant or malignant epithelial cells…" in body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112 – New Grounds
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-69, 76 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a proliferative disorder, does not reasonably provide enablement for preventing a proliferative disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:
	(A)	The breadth of the claims;
	(B) 	The nature of the invention;
	(C) 	The state of the prior art;
	(D) 	The level of one of ordinary skill;
	(E) 	The level of predictability in the art;
	(F) 	The amount of direction provided by the inventor;
	(G) 	The existence of working examples; and
	(H) 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	
The standard for determining whether the specifications meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention undue or unreasonable.
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation.  The focus is on 'undue' rather than on 'experimentation' (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Teletronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)).
A patent need not teach what is well known in the art (In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed.Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)).
In re Vaeck, 947 F.2d 488, at 495, 20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).

The Breadth of Claims
The claims are overly broad because the claims encompass the prevention, along with treatment, of proliferative disorders through administration of ARTS mimetic of a compound of formula (I).

The Nature of the Invention, and the Level of One Skilled in the Art
As it is with many inventions in the field of pharmacology, the art is multidisciplinary.  Applicant's claimed invention relates to a few core technologies and scientific concepts including chemistry, physiology, etiology, and pharmaceutical composition to name a few.  In particular, the claimed invention requires an ARTS mimetic for treating and preventing proliferative disorders.
Those of skill in the art have a strong understanding of the ARTS and ARTS mimetics, and the functional limitations of the claimed invention.  The specification provides guidance on ARTS functioning as a Bcl-2 antagonist thus inhibiting the anti-apoptotic activity of Bcl-2 in malignant cells.  Where the specification failed to provide guidance, the person of ordinary skill in the art would be capable of identifying the appropriate art for the requisite guidance.  Accordingly, those of ordinary skill in the art would understand that certain amounts of experimentation with similarly related 

The Amount of Guidance, and the Existence of Working Examples
In the Specifications, the Applicant summarizes invention of the method of treatment or proliferative disorders using compounds of formula (I) which are further described as ARTS mimetic small molecules. Applicant further discloses embodiments of treatment of different cancer cell lines demonstrating the ability to induce apoptosis.  
Applicant teaches the compounds to have ARTS activity amongst premalignant and malignant cells. The Applicant provides a working examples of invention as it relates to treatment, having painstakingly demonstrated various examples; however the Applicant has not demonstrated how this invention demonstrates prevention of proliferative disorders.  

The State of the Prior Art, and the Level of Predictability in the Art
There are a number of scientific challenges in asserting general treatment of proliferative disorders provides a method of also preventing proliferative disorders. The scope of prevention is not defined such that it is limited to only preventing premalignant cells from proliferation, but rather that administration can generally prevent any and all proliferative disorders. Applicant has not provide guidance or embodiments to direct one to generally preventing proliferative disorders with ARTS or any mimetic of ARTS, 

The Quantity of Experimentation
Based on the assessment above, the unresolved issue pertaining to the scope of the claimed invention is that one cannot predict that administering ARTS mimetic small molecules would reasonably prevent any and all proliferative disorders.  Particularly, the examples provided by the Applicant, demonstrates treatment of cancer cells.  However, the instant disclosure provides no guidance as to how the claimed method prevents proliferative disorders.
Accordingly, in order to enable the invention as claimed, one of ordinary skill in the art would have to resort to undue experimentation.

Claim Rejections - 35 USC § 102 – New Grounds
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 79 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larisch et al. (US 2005/0227302 A1).

Applicant’s invention, according to claim 79, is directed to a method of inducing or promoting cell differentiation, in the alternative, thereby restoring a normal-like 
It is noted the SEQ ID NO. 16 is YGPSLRLLAPPGAVKGTGQEHQGQGCH; and SEQ ID NO. 17 to 19 are fragments of SEQ ID NO. 16 (see specification p.42-43 bridging paragraph).
Larisch teaches a method for treating apoptosis disorders, cancer and other neoplastic disorders through administration of complexes containing ARTS protein (abs). Larisch teaches that ARTS is a known pro-apoptotic protein (p.1, [0004]). Larisch explicitly teaches an embodiment of ARTS protein as follows (p.4, [0046], emphasis added):

    PNG
    media_image1.png
    543
    672
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    310
    678
    media_image2.png
    Greyscale

Larisch teaches administration of ARTS to cells to restore normal-like function in that cell. Larisch further teaches treatment of neoplastic disorders can include melanoma (skin cancer/epithelial cells).  Larisch explicitly teaches the exemplified embodiment of ARTS contacting premalignant epithelial cells, rat epithelial NRP154 cells (p.13, [0161]). While Larisch may not have taught cell differentiation or other claimed functions, Larisch does explicitly teach the claimed method step of contacting ARTS with cells and thus the resultant functions would be inherently disclosed, unless evidence to the contrary. The instant claim reads on the art of Larisch and therefore are anticipated.

Allowable Subject Matter
Claims 56-59 and 80 are allowable subject matter. These claims require administration of the ARTS mimetic of formula (I) for inducing apoptosis in cells and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629


/TORI STRONG/Examiner, Art Unit 1629